Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered June 13, 2003. The judgment convicted defendant, upon his plea of guilty, of rape in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
On appeal from a judgment convicting him upon a plea of guilty of rape in the third degree (Penal Law § 130.25), defendant contends that County Court abused its discretion in denying his request for youthful offender status. Having considered the facts and circumstances of this case, we conclude that the court did not abuse its discretion (see People v Smith, 286 AD2d 878 [2001], lv denied 98 NY2d 641 [2002]; see generally CPL 720.20 [1] [a]; People v Cruickshank, 105 AD2d 325, 333-334 [1985], affd sub nom. People v Dawn Maria C., 67 NY2d 625 [1986]). We decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (cf. People v Shrubsall, 167 AD2d 929, 930-931 [1990]). Present— Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Smith, JJ.